Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered October 20, 1998, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fifth degree, criminally using drug paraphernalia in the second degree, endangering the welfare of a child (two counts), and unlawful possession of pistol ammunition, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
*636Ordered that the judgment is affirmed.
The defendant argues that his right to be secure against unreasonable searches and seizures was violated when his home was searched without a warrant by his parole officer. However, on the facts presented, the search was rationally and reasonably related to the performance of the parole officer’s duties (see, People v Huntley, 43 NY2d 175). Therefore, the defendant’s right to be secure against unreasonable searches was not violated.
The defendant’s remaining contentions lack merit. Ritter, J. P., H. Miller, Feuerstein and Smith, JJ., concur.